In an action to recover damages for personal injuries, the defendants Thomas C. Reitz, Jr., and Albert W. Marini, Jr., appeal from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated October 13, 2004, as denied their motion for summary judgment dismissing the complaint and cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs- to the plaintiff-respondent.
The appellants’ summary judgment motion was made more than 60 days after the plaintiff filed a note of issue on February 4, 2004, in violation of rule 13 of the Uniform Civil Trial Rules of the Supreme Court, Kings County. The appellants failed to establish good cause for the delay (see CPLR 3212 [a]; Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725 [2004]; Brill v City of New York, 2 NY3d 648, 652 [2004]; First Union Auto Fin., Inc. v Donat, 16 AD3d 372 [2005]; Breiding v Giladi, 15 AD3d 435 [2005]).
In light of our determination, we need not consider the parties’ remaining contentions. H. Miller, J.P., Schmidt, Adams and Goldstein, JJ., concur.